In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 15-925V
                                   Filed: November 23, 2015
                                          Unpublished

****************************
JUDITH RUTSCHMAN,                       *
                                        *
                    Petitioner,         *     Ruling on Entitlement; Concession;
                                        *     Influenza (“Flu”) Vaccine;
                                        *     Pneumococcal Conjugate (“PCV-13”)
SECRETARY OF HEALTH                     *     Vaccine; Shoulder Injury Related to
AND HUMAN SERVICES,                     *     Vaccine Administration (“SIRVA”);
                                        *     Special Processing Unit (“SPU”)
                    Respondent.         *
                                        *
****************************
William E. Cochran, Jr., Black McLaren Jones Ryland & Griffee, Memphis, TN , for
petitioner.
Julia Wernett McInerny, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT1

Dorsey, Chief Special Master:

         On August 24, 2015, Petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act” or “Program”). Petitioner alleges that her October 24, 2014 influenza
(“flu”) and pneumococcal conjugate (“PCV-13”) vaccinations caused her to suffer a
shoulder injury related to vaccine administration (“SIRVA”). Petition at 1. The case was
assigned to the Special Processing Unit of the Office of Special Masters.

       On November 20, 2015, respondent filed her Rule 4(c) report in which she
concedes that petitioner is entitled to compensation in this case. Respondent’s Rule
4(c) Report at 1. Specifically, respondent indicated that petitioner’s “alleged injury is
consistent with SIRVA.” Id. at 5. Respondent further indicates that “based on the


1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended
at 44 U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
record as it now stands, petitioner has satisfied all legal prerequisites for compensation
under the Act.” Id.

     In view of respondent’s concession and the evidence before me, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                                   s/Nora Beth Dorsey
                                   Nora Beth Dorsey
                                   Chief Special Master




                                             2